IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                   July 10, 2012 Session

      KIMBERLIE EDMONSON v. JEREMY JAMES McCOSH ET AL.

                Appeal from the Chancery Court for McMinn County
                    No. 23964      Jerri S. Bryant, Chancellor




            No. E2010-01588-COA-R3-CV-FILED-SEPTEMBER 6, 2012




C HARLES D. S USANO, JR., Judge, concurring in result.

      I concur completely in the result reached by the majority. I write separately to express
my disagreement with the following dicta in the majority opinion:

              While the wording of [Tennessee Supreme Court] Rule 13
              [§1(d)(2)(B)] indicates that Grandmother may have had a
              statutory right to an attorney during the termination proceeding,
              ...

(Emphasis in original.)

      As relevant to the facts of this case, Tennessee Supreme Court Rule 13 §1(d)(2)(B)
provides as follows:

              In the following proceedings, . . . the court . . . shall advise any
              party without counsel of the right to be represented throughout
              the case by counsel and that counsel will be appointed if the
              party is indigent and, . . . requests appointment of counsel. . . .
              (B) Cases under Titles 36 and 37 of the Tennessee Code
              Annotated involving allegations against parents that could result
              in finding a child dependent or neglected or in terminating
              parental rights;

In my opinion, this provision does not apply to Kimberlie Edmonson because she is not a
“party” to the termination case and is not a “parent[]” of the child at issue in Father and
Stepmother’s petition to terminate Mother’s parental rights. Accordingly, I would hold that
Ms. Edmonson was not entitled to the appointment of counsel in the termination action of
which she was not a party; and that, based upon well-established precedent cited in the
majority opinion, she has no constitutional or statutory right to appointed counsel in the
custody case of which she is a party.




                                                  _______________________________
                                                  CHARLES D. SUSANO, JR., JUDGE




                                            -2-